DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2, 8-9, 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4, 6, 15 of U.S. Patent No. 10917713 (US Application No. 16268267). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example:
17170694
16268267
2. (Previously Presented) An audio speaker, comprising: 

a speaker housing having a speaker port and an inner surface; 

a loudspeaker mounted in the speaker port to define a back volume between the loudspeaker and the inner surface; and 

an adsorptive insert in the back volume, wherein the adsorptive insert includes a plurality of adsorptive particles bound together to form an open-pore body having a hierarchical network of macropores to transport air from the back volume at an outer surface of the adsorptive insert to a center of the adsorptive insert, and 







wherein the adsorptive insert has a lower density at the outer surface than at the center.  

1. An audio speaker, comprising: 


a speaker housing having a speaker port and an inner surface;

a loudspeaker mounted in the speaker port to define a back volume between the loudspeaker and the inner surface; 

an adsorptive insert in the back volume, wherein the adsorptive insert includes a plurality of adsorptive particles bound together to form an open-pore body having a network of macropores interconnected to transport air from the back volume to a plurality of micropores in the bonded adsorptive particles, and wherein the adsorptive insert has an outer surface; and a spacer between the outer surface and the inner surface, wherein the spacer is disposed against the outer surface and the inner surface and has a thickness at least twice a diameter of the macropores to maintain the speaker housing and the adsorptive insert in a spaced apart relationship.

2. The audio speaker of claim 1, wherein a first average diameter of the macropores at a center of the open-pore body is less than a second average diameter of the macropores at the outer surface.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2013/308812), in view of Yamazaki (US Patent No. 79774423).
Regarding claim 2, Shen teaches an audio speaker, comprising: a speaker housing (10) having a speaker port (area surround speaker, 20) and an inner surface; a loudspeaker (20) mounted in the speaker port to define a back volume (fig. 1, back volume) between the loudspeaker and the inner surface; and an adsorptive insert (fig. 2; carbon) in the back volume, the adsorptive insert includes a plurality of adsorptive particles bound together to form an open-pore body (fig. 2; carbon material, 30) having a hierarchical network of macropores to transport air from the back volume at an outer surface of the adsorptive insert to a center of the adsorptive insert.
Shen fails to teach the adsorptive insert has a lower density at the outer surface than at the center.  
Yamazaki teaches the adsorptive insert has a lower density at the outer surface than at the center.  More specifically, Yamazaki teaches allowing the porosity to decrease for movement of gas, i.e. air.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known teaches to Shen as taught by Yamazaki would have yielded the predictable result.

	Regarding claim 6, the combination of Shen and Yamazaki teaches the audio speaker of claim 2, wherein substantially all of the outer surface is spaced apart from the inner surface (fig. 2; part 23 is spaced from part 30).  

 	Regarding claim 7, the combination of Shen and Yamazaki teaches the audio speaker of claim 6 further comprising an open-cell spacer (40, 41, porous layer) between the outer surface and the inner surface.
  
 	Regarding claim 8, the combination of Shen and Yamazaki fails to teach the audio speaker of claim 7, wherein the open-cell spacer includes an open-cell foam material.  
	However, the Examiner takes Official Notice that it is known in the art to use foam material as a spacer part for maintaining distance. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known teaching to Shen and Yamazaki  and the result would have been predictable.

	Regarding claim 12, Shen teaches a device, comprising: an audio speaker including a speaker housing (10) having a speaker port (area surround speaker, 20) and an inner surface, a loudspeaker (20) mounted in the speaker port to define a back volume between the loudspeaker and the inner surface, and an adsorptive insert (fig. 2; carbon) in the back volume, wherein the adsorptive insert (fig. 2; carbon material, 30) includes a plurality of adsorptive particles bound together to form an open-pore body having a hierarchical network of macropores to transport air from the back volume at an outer surface of the adsorptive insert to a center of the adsorptive insert. 
 	Shen fails teach the adsorptive insert has a lower density at the outer surface than at the center; and one or more processors configured to drive the audio speaker.
	Yamazaki teaches the adsorptive insert has a lower density at the outer surface than at the center. More specifically Yamazaki teaches allowing the porosity to decrease. ; and one or more processors configured to drive the audio speaker.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known teaches to Shen as taught by Yamazaki would have yielded the predictable result.
Furthermore, the Examiner takes Official Notice that it is known in the art to use one or processors to condition the sound output from the speaker(s).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known teaches to the combination of Shen and Yamazaki would have yielded the predictable result.


 	Regarding claim 16, the combination of Shen and Yamazaki teaches the device of claim 12, wherein substantially all of the outer surface is spaced apart from the inner surface (fig. 2; part 23 is spaced from part 30).  

 	Regarding claim 17, the combination of Shen and Yamazaki teaches the device of claim 16 further comprising an open-cell spacer (40, 41, porous layer)between the outer surface and the inner surface.  

 	Regarding claim 18, Shen teaches an apparatus capable of performing a method, comprising: providing a speaker housing (10) having a speaker port (area surround speaker, 20) and an inner surface defining a rear cavity; providing an adsorptive insert (fig. 2; carbon) including a plurality of adsorptive particles bound together to form an open-pore body having a hierarchical network of macropores; inserting the adsorptive insert into the rear cavity (fig. 1; where carbon is therein); and mounting a loudspeaker (20) in the speaker port to define a back volume between the loudspeaker and the inner surface, wherein the hierarchical network of macropores transport air from the back volume at the outer surface of the open-pore body to the center of the adsorptive insert.
	Shen fails to teach the adsorptive insert has a lower density at an outer surface of the adsorptive insert than at a center of the adsorptive insert.
Yamazaki teaches the adsorptive insert has a lower density at the outer surface than at the center.  More specifically, Yamazaki teaches allowing the porosity to decrease for movement of gas, ie. air.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known teaches to Shen as taught by Yamazaki would have yielded the predictable result.

Claim(s) 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Publication No. 2013/308812), in view of Yamazaki (US Patent No. 8848960, and in further view of  Matsumara et al (US Patent No. 7974423), Matsumara et al (US Publication No. 20080135327), and/or Saiki et al (US Publication No. 2008/0170737).
	Regarding claims 3-5, 13-15, the combination of Shen and Yamazaki fails to teach the audio speaker, wherein the hierarchical network of macropores occupies less than 60% of a spatial volume of the open-pore body (claim 3); occupy a majority of the spatial volume of the open-pore body (claim 4); or the spatial volume of the open-pore body occupies a majority of the back volume (claim 5).  
 	Matsumara ‘423 (fig. 1, elements 13-15), Matsumara ‘327 (fig. 1, elements 13-14) or Saiki (fig. 1, 12-1) teaches assembling an audio device with different absorptive material portions, to change the air flowing through the back volume. 
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the absorptive material construction in the invention of the combination of Shen and Yamazaki, as evidenced, and the result would have been predictable. 
	
Allowable Subject Matter
Claim(s) 10-11, 19-21 is/are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Double Patenting Rejection, the rejection is maintained. 
With respect to the Applicant’s argument pertaining to claim 2 that the combination of Shen and Yamazaki fails to teach an absorptive insert having a lower density at the outer surface that at the center, the Examiner disagrees. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Shen teaches the adsorptive insert includes a plurality of adsorptive particles bound together to form an open-pore body having a hierarchical network of macropores to transport air from the back volume at an outer surface of the adsorptive insert to a center of the adsorptive insert.  Shen lacked the teaching changing the porosity of the adsorptive insert where there is a lower density at the outer surface than at the center. Yamazaki teaches the teaching, suggesting or motivation for applying  a lower density at the outer surface than at the center to allow the porosity to decrease for movement of gas, i.e. air.
	
With respect to the Applicant’s argument pertaining to the officially noticed fact of claim 8, the Examiner disagrees. 
 	Firstly, to adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the examiner' s action as stated in MPEP 2144.03(a-e), which would include stating “why” the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241. A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate.
In this instance, two references that were cited on the PTO-892 Reference Cited page that was presented on April 13, 2022 are referencing foam material (2008/0135327 Matsumura; 8849960 Yamazaki) used for absorption; however, since the Applicant' s reference to the Examiner' s assertion was inadequate for the reasoning underlined above, the Examiner' s common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate (MPEP 2144.03(c)).

With respect to the Applicant argument pertaining to claims 3-5 and 13-15 that the combination of Shen and Yamazaki could not apply the teaching present by Matsumara 423, Matsumara 327, and/or Saiki, the Examiner disagrees. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 In this case, the rejection stated ”Shen in view of Yamazaki, and in further view of  Matsumara ‘423, Matsumara ‘327, and/or Saiki et al (US Publication No. 2008/0170737)”  shows that the recitations of claims 3-5, 13-15 are evidenced by three exemplary references:  Matsumara ‘423, Matsumara ‘327, and/or Saiki.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 12, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653